Title: From John Adams to James Warren, 13 April 1783
From: Adams, John
To: Warren, James



Confidential.
Dear Sir,
Paris April 13th. 1783.

I have in some late Letters opened to You in Confidence the Dangers, which our most important Interests have been in, as well as the Opposition and Jealousy and Slanders, which your Ministers have met with, from the vain, ambitious and despotic Character of one Minister, I mean the C. de Vergennes— But You will form but an imperfect Idea after all of the Difficulties We have had to encounter, without taking into Consideration another Character equally selfish and interested—equally vain and ambitious—more jealous and envious, and more false & deceitful, I mean Dr. Franklin.
It is a Saying of Algernoon Sidney concerning Sir Walter Rawleigh, that “his Morals were not sufficiently exact for a great Man”—And the Observation can never be applied with more propriety than to Dr. Franklin.— His whole Life has been one continued Insult to good Manners and to Decency. His Son, and Grandson, as he calls him with characteristic Modesty; the Effrontery with which he has forced these his offspring up in the World, not less than his Speech of Polly Baker, are Outrages to Morality & Decorum, which would never have been forgiven in any other American— These things however are not the worst of his Faults— They shew however the Character of the Man; in what Contempt he holds the Opinions of the World, and with what Haughtiness he is capable of persevering through Life in a gross & odious System of Falsehood and Imposture.
A sacred regard to Truth is among the first and most essential Virtues of a public Man— How many Kings have involved themselves and their Kingdoms in Misfortunes, by a Laxness in this particular? How much Mischief has been done in all Ages by Ministers of State, who have indulged themselves in a Duplicity and Finesse, or in other Words, in an Hipocrisy and Falsehood, which some are even abandoned enough to recommend and prescribe to Politicians, but which never yet did any thing but Harm and Mischief.— I am sorry to say, but strict and impartial Justice obliges me to say, that from five complete Years of Experience of Dr. Franklin, which I have now had in Europe, I can have no Dependence on his Word. I never know when he speaks the Truth, and when not. If he talked as much as other Men, and deviated from the Truth as often in proportion as he does now, he would have been the Scorn of the Universe long ago— But his perpetual Taciturnity has saved him.
It would be Folly to deny, that he has had a great Genius, and that he has written several things in Philosophy and in Politicks, profoundly— But his Philosophy and his Politicks have been infinitely exaggerated, by the studied Arts of Empiricism, until his Reputation has become one of the grossest Impostures, that has ever been practised upon Mankind since the Days of Mahomet.
A Reputation so imposing in a Man of Artifice and Duplicity, of Ambition and Vanity, of Jealousy and Envy, is as real a Tyranny as that of the Grand Seignior. It is in vain to talk of Laws of Justice, of Right, of Truth, of Liberty, against the Authority of such a Reputation. It produces all the Servility of Adulation—all the Fear, all the Expectation & Dependence in common Minds, that is produced by the imposing Pomp of a Court and of Imperial Splendour. He has been very sensible of this, & has taken Advantage of it.
As if he had been conscious of the Laziness, Inactivity and real Insignificance of his advanced Age, he has considered every American Minister, who has come to Europe, as his natural Enemy. He has been afraid that some one would serve his Country, acquire a Reputation, and begin to be thought of by Congress to replace him.—
Sensible that his Character has not been so much respected in America as in Europe, he has sought an Alliance to support him with Mr de Sartine and the C. de Vergennes and their “Autours” Satellites. It is impossible to prove, but from what I know of him, I have no doubt, that he is the Man, who, by means of the Emissaries or Satellites just alluded to, made to those Ministers all the malicious Insinuations against Mr. Lee & Mr. Izard, which, altho’ absolutely false and groundless, have made as much Noise in the World, & had almost the same Effects, as if they had been true— From the same detestable Source came the Insinuations and Prejudices against me, and the shameless abandoned Attack upon me, the History of which You know better than I.— Hence too the Prejudices against Mr. Dana, Mr. Jay & every other. These are my Opinions, tho’ I cannot prove them, otherwise than by what I have seen and heard myself, what results from a long Series of Letters & Transactions, and what I know of the Characters of the Men. The C. has had his Head filled with so many Prejudices against others, and in favor of him, and has found him so convenient a Minister,—ready always to comply with every Desire,—never asking any thing but when ordered and obliged to ask for Money—never proposing any thing—never advising any thing, that he has adopted all his Passions, Prejudices & Jealousies, and has supported him, as if his own Office depended upon him— He and his Office of Interpreters have filled all the Gazettes of Europe with the most senseless Flattery of him, and by means of the Police set every Spectacle, Society, and even private Club and Circle to clapping him with such Applause, as they give to Opera Girls.— This being the unfortunate Situation of foreign Affairs, what is to be done?
Franklin has, as he gives out, asked Leave to resign— He does not mean to obtain it, but to save the Shame of being recalled. I wish with all my Soul he was out of public Service, and in Retirement, repenting of his past Life, and preparing, as he ought to be, for another World. But as the Peace is made, and he is old, and it will make a horrid Wonder in the World to remove him, and it would be impossible to publish the whole Truth in Justification of it to the People of America as well as of Europe, perhaps it may be as well to let him alone.— But at least Congress should firmly and steadily support their other Ministers against his insidious Manœuvres— They should add no more Feathers to his Cap. This will however be difficult. He will watch Opportunities, and French Influence will forever aid him, and both will be eternally attacking openly and secretly every other Minister—so that I am persuaded he will remain as long as he lives, the Demon of Discord among our Ministers, and the Curse and Scourge of our foreign Affairs.
France has suffered as much as America, by the unskilful & dishonest Conduct of our foreign Affairs. They have had no Confidence in any but him— And he either knew nothing or cared nothing about Affairs— They have not only not confided in any other, but they have persecuted every other— By which Means France has not derived half the Advantage from the Alliance in the War, nor will She hold half the Benefit after the Peace, which She might have done, if She had vouchsafed to hearken to the Advice of those, who would have given it honestly and wisely.
To enter into the contemptible detail of all the unworthy Artifices, the Follies and Impositions, that have been the Fruit of these Characters; the “petit Commerce” of— &c— &c—the Arts in Holland, Spain, Russia, Sweeden, Denmark and all the rest of Europe, to prevent the progress of our Cause, and defeat our Negociations; to straiten in the Article of Money, and distress Us in the War; to keep Us humble, tame and dependent; to strip Us of the Fishery and Western Lands; the Millions of Affronts, Neglects, Contempts, or, in one French Word, “Desagremens,” which have been put upon the Servants of Congress, would fill Volumes.
The Moral and the Politick of all is—“See with your own Eyes—judge with your own Understanding—repeal every shackling Instruction to your Ministers—support them inflexibly against all foreign Influence, and all little spiteful Intrigues.[”]
For my own part, I have been made a Sacrifice to such Intrigues in so gross a manner, that unless I am restored and supported, I am unalterably determined to retire— So resolves your / invariable Friend
J. Adams

